Citation Nr: 1101721	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  06-29 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for Meniere's disease.

3.  Entitlement to service connection for an anxiety disorder 
claimed as secondary to Meniere's disease.

4.  Entitlement to service connection for vertigo claimed as 
secondary to right ear hearing loss and/or Meniere's disease.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION
 
The Veteran served on active duty for training (ADT) from May to 
December 1964.  

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in January 
2008.  This matter was originally on appeal from an April 2006 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in April 2006.

In December 2007, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.

In January 2010, the Veteran submitted additional evidence 
directly to the Board accompanied by a signed written waiver of 
the RO's initial consideration of this additional evidence.  

The issue of entitlement to service connection for anxiety 
disorder, to include as secondary to service-connected 
disability, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's right ear hearing loss is related to ADT.

2.  The Veteran's Meniere's disease is not related to ADT.

3.  The Veteran's vertigo is not related to ADT or to service-
connected disability.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Meniere's disease was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).

3.  Vertigo was not incurred in or aggravated by service and is 
not causally related to service-connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist 
provisions.  Letters dated in January 2006, March 2006, and 
September 2007 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. 
App. at 183, Dingess, 19 Vet. App. at 473.  Together, the letters 
informed the appellant of what evidence was required to 
substantiate the claim(s) and of the appellant's and VA's 
respective duties for obtaining evidence, as well as how VA 
determines disability ratings and effective dates.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although that was not done 
in this case, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

The Veteran's service treatment records and private medical 
records have been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Veteran has identified no VA 
medical records that he wished for VA to obtain on his behalf.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available and 
not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  

In March 2006, the Veteran underwent VA examination; and in June 
2010, the Board obtained an expert medical opinion regarding the 
Veteran's hearing loss, Meniere's disease, and vertigo.  The 
expert, Dr. Yesher, Otolaryngology, Head and Neck Surgery, 
addressed the etiology of the Veteran's current hearing loss and 
Meniere's disease in conjunction with a review of the claims 
file.  The June 2010 report is thorough; thus this examination is 
adequate upon which to base a decision. 

The Board notes that the Veteran is represented by counsel; and 
there has been no assertion of any failure to provide appropriate 
notice or assistance.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The Veteran seeks service connection for right ear hearing loss, 
Meniere's disease, and vertigo.  

Historically, the Veteran filed his application for compensation 
in December 2005.  In April 2006, the RO denied the Veteran's 
claims.  The Veteran appealed the December 2005 decision, and in 
a January 2008 decision, the Board denied the Veteran's appeal.  
The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  In an October 2008 Order, the Court granted the 
parties Joint Motion for Remand (JMR) and remanded the matter to 
the Board.  The parties agreed that there were deficiencies in 
the Board's analysis which precluded effective judicial review 
and noted that the Board did not discuss a November 1964 report 
of medical history which, while confusing as both boxes are 
checked, may indicate that Appellant reported in-service ear 
problems.  The parties also agreed that the Board inadequately 
discussed the VA "Ear Disease" examination report from March 
2006 and noted that the examiner's finding was ambiguous both as 
to the extent to which the Veteran's claimed disabilities were 
interconnected and as to whether there was a nexus between his 
claimed disabilities and his service.  The parties also found 
that the Board's analysis of Dr. Thedinger's opinion needed 
clarification.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The Veteran's DD Form 214 indicates that the Veteran was ordered 
to ADT on May 6, 1964 and completed training December 13, 1964.  
The Veteran's DD 214 also indicates that he attended USA 
Southeastern Signal School from August 1964 to December 1964.

Service connection may be granted for disability resulting from 
disease or injury incurred during active duty for training (ADT), 
or injuries suffered during inactive duty training (IDT) to 
include when a cardiac arrest or a cerebrovascular accident 
occurs during such training. See 38 U.S.C.A. §§ 101(24), 106.

Reserve and National Guard service generally means ADT and IDT. 
ADT is full time duty for training purposes performed by 
Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 
502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c) 
(2010).  

Generally, an individual who has only Reserve or National Guard 
service (ADT or IDT with no active duty) is not a Veteran as 
legally defined.  In the service connection context, for example, 
this means that the presumption of soundness upon entry into 
service and the presumptive service connection provisions of 38 
C.F.R. § 3.307, applicable to active duty, would not apply to ADT 
or IDT.  38 U.S.C.A. §§ 1111, 1112, 1137 (West 2002); 38 C.F.R. § 
3.307 (2010).  Thus, service connection on a presumptive basis is 
not available where the only service performed is ADT or IDT. See 
Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).  In this 
case, as service connection has been established for tinnitus for 
the period of ADT, Veteran status has been attained for the 
period May 6, 1964, to December 13, 1964.  

The Veteran filed his original claim for compensation in December 
2005, claiming service connection for right ear hearing loss, 
tinnitus, vertigo due to hearing loss, Meniere's disease, and 
anxiety attacks as secondary to Meniere's disease.  The Veteran 
noted that the Meniere's disease and anxiety attacks began in the 
1970s and the rest of the claimed disabilities began in 1964.  

The first question that must be addressed, therefore, is whether 
incurrence of right ear hearing loss, Meniere's disease, and 
vertigo is factually shown during ADT.  The Board concludes it 
was not.  The Veteran noted on his application for compensation 
that he was not treated in service; and the service treatment 
records confirm that fact as they are absent complaints, findings 
or diagnoses of right ear hearing loss, Meniere's disease, and 
vertigo during ADT.  On the clinical examination for separation 
in November 1964, the clinical evaluation was normal for all the 
Veteran's systems.  

Pure tone thresholds, in decibels, were as follows:  

HERTZ  
500 1000 2000 3000 4000 RIGHT 0 (15) 0 (10) 0 (10) 10 (20) 10 
(15)

Because the audiometric test was done prior to October 1967, the 
pure tone thresholds are assumed to have been reported in ASA 
units which require conversion to ISO units. The figures in 
parentheses represent conversion to the modern "ISO" units.  

On the Report of Medical History completed by the Veteran in 
conjunction with his separation examination, he denied ever 
having dizziness or fainting spells.  Although the Veteran 
selected the box denying ever having ear, nose or throat trouble, 
he appears to have checked the box indicating that he had at some 
point in time, experienced ear, nose, or throat trouble and then 
scratched the check mark out.

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain time 
after service must have had their onset in service.  38 U.S.C.A. 
§§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 
3.309(a).  Sensorineural hearing loss can be service-connected on 
such a basis.  As noted above, as the Veteran was on ADT, service 
connection on a presumptive basis is not available.  However, 
assuming for the sake of argument that presumptive service 
connection was available, as there are no post-service medical 
records in the claims file prior to 1973, the record is absent 
any of these diagnoses within the year after the Veteran's 
discharge from ADT.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology.  Such 
evidence is lacking here.  Although the record contains lay 
statements that report continuity of post-service symptoms of 
Meniere's disease, namely dizziness, the Board finds these 
allegations to be of limited probative value.  

In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Although the Veteran asserts that his 
Meniere's disease and vertigo are related to service, he is not 
competent to provide an opinion requiring medical knowledge, such 
as a question of medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  He is competent to give evidence about 
what he experienced; for example, he is competent to report that 
he engaged in certain activities in service and currently 
experiences certain symptomatology.   See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board acknowledges that it cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  
However, such lack of contemporaneous evidence is for 
consideration in determining credibility.  

In this regard, the Board notes that the record is devoid of 
objective evidence of dizziness until sometime around 1987, more 
than two decades after ADT; and the inconsistencies in the 
Veteran's statements suggest otherwise.  The Veteran indicated on 
his application for compensation that his vertigo began in 1964.  
He testified in December 2007 that his dizziness occurred in 
service in 1964 and that the dizzy spells in service wound up 
being called Meniere's disease.  

However, on the Report of Medical History completed by the 
Veteran in November 1964, he noted that he had never had 
dizziness or fainting spells.  Post-service medical records from 
Dr. Thedinger's office indicate that in February 1999, the 
Veteran reported dizziness for 3 to 4 years.  Medical records 
dated in April and May 2002 indicate that the Veteran presented 
for dizziness, that he had tried multiple modalities and many 
doctors, and that it had been going on for ten years.  

Lay statements made when medical treatment is being rendered may 
be afforded greater probative value as these records are 
generated with a view towards ascertaining the Veteran's then-
state of physical fitness.  As such, they are akin to statements 
of diagnosis and treatment and are of increased probative value.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, 
although formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate; 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant has 
a strong motive to tell the truth in order to receive proper 
care).  

In addition, although the Board must take into consideration the 
Veteran's statements, it may consider whether self-interest may 
be a factor in making such statements); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam).  

In this case, all of the lay statements made regarding the onset 
of dizziness prior to the filing of his application for 
compensation were made when medical treatment was being rendered 
and indicate that his dizziness began much later than 1964.  In 
contrast, all of the lay statements made by the Veteran at or 
after the time of filing of his application for compensation 
indicate that the Veteran's dizziness first began during ADT.

Thus, the Board finds that the high probative value of the 
statements the Veteran made during treatment prior to filing his 
claim, the internal inconsistencies between pre-application 
statements and post-application statements, and the self-interest 
in making post-application statements, renders the Veteran's lay 
statements of onset of symptoms of Meniere's disease in service 
and continuity of symptomatology of Meniere's disease since 
service, namely dizziness, not credible.  

The Veteran has submitted in support of his claim lay statements 
made by the family members indicating their knowledge that the 
Veteran's dizziness occurred during his service.  Recollections 
of medical problems some 40 years after the Veteran's separation 
from ADT have slight probative value and lack credibility absent 
confirmatory clinical records to substantiate such recollections.  
In this case, the Report of Medical History completed by the 
Veteran in November 1964 that denied dizziness or fainting 
spells, the absence of objective evidence of dizziness until 
sometime around 1987, and the credible statements by the Veteran 
which indicate that his dizziness began much later than 1964, 
have higher probative value than the family members' statements.

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that a current disability exists and 
that the current disability was either caused by or aggravated by 
a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, the appellant clearly has current disabilities.  
The Veteran has been diagnosed with right ear sensorineural 
hearing loss and vertigo.  The Board also notes that a diagnosis 
of Meniere's disease is of record although there is some question 
to whether this is a correct diagnosis.  Nevertheless, the Board 
finds that the Veteran has a diagnosis of Meniere's disease.  

The remaining question, therefore, is whether there is competent 
medical evidence of a relationship between the current 
disabilities and the Veteran's ADT or between any current 
disability and a service-connected disability.   

In March 2006, the Veteran underwent VA examination.  The Veteran 
reported that during his time in the service, he was exposed to 
noise in the form of training sessions where no ear protection 
was worn.  The Veteran reported grenades as well as machine gun 
and automatic weapon fire going off overhead while doing physical 
exercises.  With respect to vertigo, the Veteran reported that 
these began as a young adult while he was in the military service 
and noted that he would have the onset of unsteadiness with 
spinning of the room around him which would last 20 to 30 minutes 
and that following these attacks, he would feel wiped out and 
would spend the rest of the day resting mentally.  The Veteran 
reported that the attacks, when first noted were as often as 
every other week and that at one point they lengthened out to 
approximately once a month during his time in service.  Following 
that, the Veteran reported the frequency fluctuated to once every 
six months, all the way to every other week.  The Veteran 
reported that he did not undergo treatment for this for a number 
of years.  The Veteran noted that his last attack was six to 
eight months prior and that during the attacks, his right ear 
hearing and feeling of fullness were notably worse.

The examiner, Dr. Richardson, opined that hearing loss and 
vertigo were related to the natural progression of Meniere's 
disease, and that as the Veteran's symptoms began while in 
service, it was at least as likely as not that this was a service 
related condition.  Dr. Richardson also opined that the Veteran's 
hearing loss did not cause the vertigo and the vertigo did not 
cause the hearing loss but that both were actually related to the 
natural progression of Meniere's disease.

In April 2006, the Veteran underwent VA audio examination.  Pure 
tone thresholds, in decibels, were as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 5 5 20 55 70

After review of the claims file and audiology testing, the 
examiner, Dr. Chadwell, Chief, Audiology & Speech Pathology 
Department, diagnosed bilateral sensorineural hearing loss and 
opined that because the Veteran had normal hearing sensitivity 
bilaterally at separation from active duty, it was not likely 
that the Veteran's present hearing loss was service connected.  

In support of his claim, the Veteran submitted a May 2006 letter 
authored by Dr. Thedinger who stated that the Veteran's hearing 
loss was consistent with a noise induced pattern which was 
consistent with the Veteran's history of noise exposure while in 
the military.  On the bottom of a copy of the May 2006 letter is 
a handwritten P.S. which states, "All records from the VA 
reviewed - [consistent with] noise exposure. BT.

The Veteran also submitted an August 2006 letter authored by Dr. 
Einspahr in which he stated that the Veteran's had been diagnosed 
with Meniere's and this results in some hearing loss and 
intermittent dizziness which date back to his time of military 
service although only formally diagnosed within the last several 
years.  There is also an October 2006 letter authored by Dr. 
Einspahr in which he notes that he had the opportunity to review 
the Veteran's medical records including his enlistment and 
separation records.  Dr. Einspahr stated that the Veteran's 
problems, Meniere's syndrome, chronic recurring dizziness, 
anxiety, and hearing loss were all inextricably intertwined and 
that his symptoms have been long-standing and date to his time of 
military service.    

As noted above, the Board obtained an expert medical opinion 
regarding the Veteran's hearing loss and Meniere's disease in 
June 2010.  The expert, Dr. Yesher, Otolaryngology, Head and Neck 
Surgery, addressed the etiology of the Veteran's current hearing 
loss and Meniere's disease in conjunction with a review of the 
claims file.  Dr. Yesher stated that based on the information in 
the file including audio testing, ENG, physician's reports, C&P 
evaluations, personal statements from the Veteran and his family, 
she concluded that the Veteran's right hearing loss and tinnitus 
were more likely than not caused by a military noise exposure.  
Dr. Yesher stated that both hearing loss and tinnitus are 
symptoms of Meniere's, however, in view of normal ENG and mostly 
high frequency sensorineural hearing loss with no evidence of 
fluctuation, and normal speech discrimination scores, these two 
findings are disabilities in their own right.

Dr. Yesher noted that Meniere's disease was unlikely to be 
service connected since no reports of symptoms during service or 
at separation from service were noted.  Dr. Yesher noted that the 
first complaint of vertigo was in 1995.  Dr. Yesher stated that 
the Veteran had been having different presentations during his 
visits to the physicians including vertigo, dizziness, loss of 
equilibrium, vertigo with nausea, however, true Meniere's is 
characterized by presence of spinning vertigo, fluctuating 
hearing loss, tinnitus, ear fullness or pressure.  

The Board notes that there is a difference of opinion among the 
medical professionals.  In deciding whether the Veteran's right 
ear hearing loss, Meniere's disease, and vertigo were incurred 
during ADT or is related to service-connected disability, it is 
the responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Evans v. 
West, 12 Vet. App. 22, 30 (1998). That responsibility is 
particularly onerous where medical opinions diverge.  At the same 
time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over another.  
Id.

With regard to medical evidence, an assessment or opinion by a 
health care provider is never conclusive and is not entitled to 
absolute deference. Indeed, the courts have provided guidance for 
weighing medical evidence.  They have held, for example, that a 
post-service reference to injuries sustained in service, without 
a review of service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  
Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in the 
record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In 
addition, an examination that does not take into account the 
records of prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a 
medical professional is not competent to opine as to matters 
outside the scope of his expertise.  Id. citing Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  A medical opinion based on 
speculation, without supporting clinical data or other rationale, 
does not provide the required degree of medical certainty.   
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical 
opinion is inadequate when unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical 
opinion based on an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight 
to be accorded the various items of medical evidence in this case 
must be determined by the quality of the evidence and not 
necessarily by its quantity or source.

With respect to the Veteran's hearing loss, Dr. Richardson's 
opined in March 2006 that hearing loss was related to the natural 
progression of Meniere's disease, and that as the Veteran's 
symptoms began while in service.  However, as noted above, the 
parties to the JMR agreed that with respect to the March 2006 VA 
examination report, the examiner's finding was ambiguous both as 
to the extent the Veteran's claimed disabilities were 
interconnected and as to whether there is a nexus between his 
claimed disabilities and his service.  Thus, as Dr. Richardson's 
findings are ambiguous, his opinion regarding the etiology of the 
Veteran's hearing loss is of very little probative value.  

Dr. Caldwell's April 2006 opinion, "because the Veteran had 
normal hearing sensitivity bilaterally at separation, it is not 
likely that his present hearing loss is service connected" is 
given high probative value.  Dr. Caldwell's reasoned opinion was 
made after interview with the Veteran and review of service 
treatment records.

Dr. Thedinger's May 2006 opinion that the Veteran's hearing loss 
was consistent with a noise-induced pattern which was consistent 
with the Veteran's history of noise exposure while in the 
military is given some, but not high, probative value.  In 
addition, although in October 2006, Dr. Thedinger's May 2006 
opinion also included a handwritten P.S. which states, "All 
records from the VA reviewed - [consistent with] noise 
exposure."  However, Dr. Thedinger does not address the November 
1964 separation examination which demonstrated that the Veteran 
had normal hearing at the end of his ADT.  

Similarly, although Dr. Einspahr indicates that he reviewed the 
Veteran's service medical records including his enlistment and 
separation records and opined that the Veteran's symptoms have 
been long-standing and date to his time of military service, he 
does not address the November 1964 separation examination which 
demonstrated that the Veteran had normal hearing at the end of 
his ADT.  Thus, Dr. Einspahr's opinion is given some, but not 
high, probative value.  

Dr. Yesher also stated that based on the information in the file 
including audio testing, ENG, physician's reports, C&P 
evaluations, personal statements from the Veteran and his family, 
that the Veteran's right hearing loss and tinnitus were more 
likely than not caused by a military noise exposure.  Again, Dr. 
Yesher opinion is given some, but not high, probative value as 
she does not address the November 1964 separation examination 
which demonstrated that the Veteran had normal hearing at the end 
of his ADT.  
   
As such, there is one unfavorable opinion of record with respect 
to the etiology of the Veteran's right ear hearing loss which has 
been determined to be of high probative value and three favorable 
opinions of record which have been some, but not high, probative 
value.  In this case, the Board is of the conclusion that 
although Dr. Thedinger, Dr. Einspahr, and Dr. Yesher did not 
address the November 1964 separation examination which 
demonstrated that the Veteran had normal hearing, they all 
verified that they had reviewed the Veteran's service medical 
records.  Thus, the Board must assume that each medical 
professional took this information into consideration when they 
formed their opinions.  

The Board notes that it cannot be determined that the Veteran did 
not experience ear, nose or throat trouble during service as his 
November 1964 Report of Medical History may or may not have a 
check under "yes" for ear, nose or throat trouble.  Thus, 
having weighed all these factors, the Board concludes that the 
evidence is at least in equipoise as to whether the Veteran's 
right ear hearing loss is related to his ADT, and service 
connection for right ear hearing loss is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009). 

With respect to Meniere's disease and vertigo, as Dr. 
Richardson's findings have been determined to be ambiguous, his 
opinion regarding the etiology of the Veteran's Meniere's disease 
and vertigo is also of very little probative value.  
 In addition, Dr. Richardson did not have the benefit of 
reviewing all of the private medical records, including a 
February 1999 history of dizziness with imbalance with nausea for 
three to four years provided by the Veteran to Dr. Thedinger.  

Dr. Thedinger's May 2006 opinion only addresses the Veteran's 
hearing loss and does not provide an opinion as to the etiology 
of the Veteran's vertigo or Meniere's disease.  

Dr. Einspahr's August and October 2006 opinions state that the 
Veteran's Meniere's disease results in hearing loss as well as 
intermittent dizziness and that these symptoms date back to his 
time of military service.  Just as with his opinion regarding 
hearing loss, as Dr. Einspahr does not address the November 1964 
Report of Medical History in which the Veteran specifically 
denied ever having dizziness or fainting spells, his opinion with 
respect to Meniere's disease and vertigo is given some, but not 
high, probative value.  
  
Dr. Yesher's June 2010 opinion that "Meniere's disease is 
unlikely to be service connected since no reports of symptoms 
during service or at separation from service noted" is given 
high probative value.  Dr. Yesher's reasoned opinion was made 
after a review of service treatment records and addressed the 
fact that the first complaint of vertigo was in 1995 and noted 
that although the Veteran had been having different presentations 
during his visits to the physicians including vertigo, dizziness, 
loss of equilibrium, and vertigo with nausea, true Meniere's is 
characterized by presence of spinning vertigo, fluctuating 
hearing loss, tinnitus, ear fullness or pressure.   

Thus, considering the high weight provided to Dr. Yesher's 
unfavorable opinion with respect to the etiology of the Veteran's 
Meniere's disease and vertigo combined with the Veteran's 
specific denial of ever having dizziness or fainting spells in 
November 1964, the complete absence of any complaints of 
dizziness or vertigo until 1989, and varying onset dates of the 
Veteran's dizziness noted in the record, the preponderance of the 
evidence is against a finding that the Veteran's Meniere's 
disease and vertigo was incurred during ADT.

With respect to whether the Veteran's vertigo is related to 
service-connected disability, the Board notes that service 
connection has now been established for tinnitus and hearing 
loss.  The question remains whether the Veteran's vertigo is 
related to either disability.

In a February 2000 letter from Dr. Birkmann to Dr. Morin and Dr. 
Thedinger, he stated that the Veteran's symptoms seemed to be a 
loss of equilibrium, vertigo with associated nausea that had gone 
on for years and years on an intermittent basis with sudden 
motions if the Veteran turned quickly.  Impression was 
labyrinthine vertigo associated with some degree of tinnitus and 
possibly mild hearing loss.  Dr. Birkmann opined, "I think this 
is probably all consistent with probable Meniere's disease."

In October 2006, Dr. Einspahr stated that the Veteran's problems 
including the Meniere's syndrome, chronic recurring dizziness, 
anxiety, and hearing loss were all inextricably intertwined.  In 
August 2006, Dr. Einspahr noted that the Veteran had been 
diagnosed with Meniere's disease which resulted in some hearing 
loss as well as intermittent dizziness.

Dr. Yesher stated that true Meniere's disease is characterized by 
presence of spinning vertigo, fluctuating hearing loss, tinnitus, 
and ear fullness or pressure.  Dr. Yesher noted that the Veteran 
presented during his visits to the physicians with complaints of 
vertigo, dizziness, loss of equilibrium, and vertigo with nausea.
   
The Board notes that although the parties to the JMR agreed that 
with respect to the March 2006 VA examination report, the 
examiner's finding was ambiguous both as to the extent the 
Veteran's claimed disabilities were interconnected, he was very 
clear that the Veteran's vertigo did not cause the hearing loss 
and that the hearing loss did not cause the vertigo but that both 
were related to the natural progression of the Meniere's disease.  
Although Dr. Einspahr appears to agree with Dr. Richardson's 
opinion that the Veteran's dizziness/vertigo are symptoms of the 
Meniere's disease, both ENT specialists, Dr. Thedinger and Dr. 
Yesher opined that the Veteran's hearing loss and tinnitus were 
disabilities related to noise exposure.  However, no doctor has 
ever opined that the vertigo was caused by or aggravated by 
either hearing loss or tinnitus.  Thus, the evidence indicates 
that the Veteran's vertigo is a symptom of Meniere's disease, and 
the preponderance of the evidence is against a finding that the 
Veteran's vertigo was caused or aggravated by the Veteran's 
service-connected hearing loss or tinnitus.  

Although the Veteran contends that his Meniere's disease and 
vertigo are related to his service and that vertigo is related to 
service-connected disability, as a layman he is not competent to 
offer opinions on medical causation and, moreover, the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, the Board concludes that the preponderance of the 
evidence is against the claims for service connection for 
Meniere's disease and vertigo, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  




ORDER

Entitlement to service connection for right ear hearing loss is 
granted.

Entitlement to service connection for Meniere's disease is 
denied.

Entitlement to service connection for vertigo is denied.


REMAND

The Veteran seeks service connection for an anxiety disorder; but 
he has not been afforded a VA examination, with an opinion as to 
the etiology of anxiety disorder. 
 
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

On his application for compensation received in December 2005, 
the Veteran indicated that his anxiety attacks began in the 1970s 
and were secondary to Meniere's disease.  However, in October 
2006, Dr. Einspahr noted that he had the opportunity to review 
the Veteran's medical records including his enlistment and 
separation records and opined that the Veteran's problems, 
including anxiety, were all inextricably intertwined and that his 
symptoms have been long-standing and dated to his time of 
military service.  The Board finds this is medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits.  Thus, in order to afford 
the Veteran every consideration with respect to the present 
appeal and to ensure due process, it is the Board's opinion that 
a medical opinion in conjunction with the review of the entire 
record and examination of the Veteran is warranted to indicate 
whether or not the Veteran suffers from an acquired psychiatric 
disorder that is related to service or to service-connected 
disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the 
appropriate VA psychiatric examination to 
determine the etiology of any current 
psychiatric disability, including an 
anxiety disorder.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was made.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
Veteran's suffers from a psychiatric 
disability that is related to his ADT 
period from May 1964 to December 1964 or is 
proximately due to or been chronically 
worsened by service-connected right ear 
hearing loss or tinnitus.    

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


